Appeal from a judgment of the Cayuga County Court (Peter E. Corning, J.), rendered November 22, 2002. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]). Defendant failed to preserve for our review his contention that the prosecutor did not adhere to an agreed upon sentencing recommendation (see generally People v Oakes, 252 AD2d 661, 662 [1998]). In any event, that contention is without merit because the prosecutor did not make any commitment regarding what he would recommend to County Court as an appropriate sentence (cf. People v Hoeltzel, 290 AD2d 587, 588 [2002]). The sentence is neither unduly harsh nor severe. Present—Wisner, J.E, Kehoe, Gorski, Lawton and Hayes, JJ.